[Cite as State v. Hollowell, 2014-Ohio-2407.]



                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA



                               JOURNAL ENTRY AND OPINION
                                       No. 100674



                                       STATE OF OHIO

                                                      PLAINTIFF-APPELLEE

                                                vs.

                              MARQUIS HOLLOWELL
                                                      DEFENDANT-APPELLANT




                                    JUDGMENT:
                              REVERSED AND REMANDED


                                     Criminal Appeal from the
                              Cuyahoga County Court of Common Pleas
                                    Case No. CR-13-575538-A

        BEFORE: Stewart, J., Boyle, A.J., and Blackmon, J.

        RELEASED AND JOURNALIZED:                     June 5, 2014
ATTORNEYS FOR APPELLANT

Robert L. Tobik
Cuyahoga County Public Defender

BY: Jeffrey Gamso
Assistant County Public Defender
310 Lakeside Avenue, Suite 200
Cleveland, OH 44113


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

BY: Katherine Mullin
Assistant County Prosecutor
The Justice Center
1200 Ontario Street, 8th Floor
Cleveland, OH 44113
MELODY J. STEWART, J.:

       {¶1} Defendant-appellant Marquis Hollowell pleaded guilty to a single count of

felonious assault. In an issue that is dispositive of this appeal, he argues that the court

violated Crim.R. 11(C)(2) by failing to inform him during the plea colloquy that the state

was required to prove his guilt beyond a reasonable doubt.

       {¶2} The state concedes the error and our review of the record substantiates the

error — the court did not inform Hollowell during the plea colloquy that the state had to

prove his guilt beyond a reasonable doubt as required by Crim.R. 11(C)(2). This is

reversible error. See State v. Veney, 120 Ohio St.3d 176, 2008-Ohio-5200, 897 N.E.2d

621, syllabus; State v. Woods, 192 Ohio App.3d 494, 2011-Ohio-727, 949 N.E.2d 574, ¶

40-41 (8th Dist.) The first assignment of error is sustained. Consequently, the second

assignment of error relating to a sentencing error is moot.

       {¶3} This cause is reversed and remanded to the trial court for further proceedings

consistent with this opinion.

       It is ordered that appellant recover of appellee his costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the Cuyahoga

County Court of Common Pleas to carry this judgment into execution.               A   certified

copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of

Appellate Procedure.
________________________________________
MELODY J. STEWART, JUDGE

MARY J. BOYLE, A.J., and
PATRICIA ANN BLACKMON, J., CONCUR